Citation Nr: 1216082	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-15 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 12, 1976, to November 17, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2008 the Veteran testified in a hearing before the RO's Decision Review Officer (DRO).  A transcript of his testimony is of record.


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably had a left foot fracture prior to service.

2.  The Veteran's preexisting left foot fracture clearly and unmistakably did not have a permanent increase in severity during service.


CONCLUSION OF LAW

Residuals of a left foot injury are not due to or aggravated by service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

Notice in this case was addressed in a November 2006 letter that advised the Veteran of the information and evidence necessary to substantiate his claim, including the disability-rating and effective-date elements of a service connection claim.  The Veteran had ample opportunity to respond prior to issuance of the February 2007 decision on appeal.  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not been afforded a VA medical examination regarding the service-connected disability on appeal, since the record contains sufficient competent medical evidence to decide the claim.  The Veteran has been afforded a hearing before the RO's Decision Review Officer; he has not requested a hearing before the Board.  

Accordingly, the Board will address the merits of the Veteran's claim on appeal.

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000).

VA General Counsel has issued a precedent opinion holding that to rebut the presumption of sound condition under 38 U.S.C. § 1111 VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  8 U.S.C.A. § 7104(c).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  However, the presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service treatment records (STRs) include a self-reported Report of Medical History in September 1976, prepared in connection with the enlistment examination, in which the Veteran denied prior history of broken bones, lameness or foot trouble.   The corresponding Report of Medical Examination shows clinical evaluation of the feet as "normal" as the time of the Veteran's enlistment.

In November 1976, while in basic training, the Veteran was referred to the base orthopedic clinic for pain and crepitus of the left second metatarsal head.  X-ray of the left foot showed a post-traumatic deformity of the second metatarsal head, with multiple small fragments.  The clinical impression was old fracture of the left second metatarsal head with avascular necrosis.

A Statement of Change in Medical Status, dated on November 10, 1976, shows the Veteran endorsed an amendment to his entrance physical examination to include residual effects of old fracture of the second metatarsal, left foot.  The Veteran acknowledged this was a condition that existed prior to service (EPTS) and that his statement, along with a Narrative Summary and Statement of Medical Board Proceedings, would reflect a final medical examination on discharge from the Army unless the commander approved retention in service.

On the same day (November 10, 1976) the Veteran signed a Request for Separation or Release from Active Duty in which he requested discharge from service due to an old fracture of the left foot, which had been known to him for approximately four years prior to his enlistment into the Army.  The Veteran declined representation by counsel, declined to be present at medical board proceedings, affirmed his statement had not been coerced and affirmed his understanding that once his request was submitted it could only be withdrawn for good and sufficient cause.

A Narrative Summary states the Veteran was treated from 11-15 November for degenerative changes to the left second metatarsal with exostosis and Freiberg's-like head.  The physician endorsed that the Veteran was not qualified for enlistment due to an EPTS disorder and that the case would be presented to a medical board for evaluation and disposition regarding fitness for retention on active duty with an appropriate profile.

Finally, the STRs contain a report of Medical Board Proceedings dated November 15, 1976, which found the Veteran to be fit for further military service.  However, the Veteran was noted to have residual effects with degenerative changes of the second metatarsal, symptomatic, status following fracture sustained in 1972.  A panel of three Army physicians endorsed that the injury was not in line of duty, was prior to service, was not incident to service and was not aggravated by service.  The physicians also endorsed that the Veteran had obtained optimum hospital improvement for disposition purposes and maximum hospital benefit.  The board recommended that the Veteran be discharged from service for an EPTS condition.  The Veteran signed to acknowledge and accept the recommendations of the board. 

The Veteran was discharged from service in November 1976 after 1 month and 25 days service under a trainee discharge, with service characterized as "honorable." 

VA treatment records immediately after discharge from service include an X-ray report in November 1976 showing impression of possible healed fracture of the second metatarsal head with possible avascular necrosis of the metatarsal head; no other significant abnormality was noted.  In December 1976 a VA clinician noted probable Freiberg's disease at the second left metatarsal head, asymptomatic.  Also in December 1976 the Veteran reported to a VA clinician that his foot had been injured while working at a car wash in high school; the Veteran expressed interest in corrective surgery, which would potentially allow him to reenlist in service, but declined to pursue such surgery when he was informed there would be no guarantee of success.
    
In his claim, submitted in October 2006, the Veteran requested service connection for "broken foot."  The February 2007 rating decision on appeal denied service connection based on the RO's determination that the left foot disorder existed prior to service and was not aggravated by service.

The Veteran testified before the RO's DRO in April 2008 that he injured his foot prior to service, but it had healed by the time he was about 16 years old.  The Veteran had no problem with the foot until he re-fractured it in basic training during a hike; he completed the hike but had pain and swelling, at which point he was sent to the hospital and a preexisting fracture was identified.  The Veteran denied getting current treatment for the foot.

On review, the Board finds that a left foot disorder was not "noted" during the enlistment physical examination; see Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (only such conditions as are recorded in physical examination reports are to be considered as "noted," and the veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury but is considered with all other evidence in determining if the disease or injury pre-existed service).  Accordingly, the Board must first consider whether the Veteran is shown by clear and unmistakable evidence to have had a preexisting condition.

In regard to the Veteran's statement during service acknowledging a preexisting injury, the Board notes that a layperson's account does not constitute the type of evidence that would serve as the basis for a finding that a condition preexisted service.  Paulson, 7 Vet. App. 466.  Further, signed statements of veterans relating to the origin or incurrence of any disease or injury made in service, if against his or her own interest, is of no force and effect if other data do not establish the fact; other evidence will be considered as though such statement were not of record.  38 C.F.R. § 3.304(3) (emphasis added).

In this case the Board finds clear and unmistakable evidence that the Veteran had a left foot injury that preexisted service in the form of the service records in which the findings at the time are characterized as an old fracture, and VA X-ray in November 1976, taken the same month as the Veteran's discharge from service, that indicated an already-healed fracture.  (The Board reasons that if the foot had been first fractured during service, it would not yet have been healed.).  Further, the Veteran reported to a VA clinician in December 1976 and to the RO's DRO in April 2008 that he had injured  his foot prior to service; these statements were made after discharge from service and are outside the provisions of  38 C.F.R. § 3.304(3) cited above.  Finally, the Veteran has not attempted to assert during the course of the appeal that he did not have a preexisting injury, but rather has endorsed such injury.  The Board accordingly finds the totality of the medical and lay evidence clearly and unmistakably shows a left foot injury prior to service.

Having determined that the Veteran had a left foot injury prior to service, the Board must consider whether there was any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. 155, 163.  However, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case the Board finds clear and unmistakable evidence the Veteran's preexisting foot injury did not undergo a measured worsening in service.  First, the medical board opinion signed by three physicians states the Veteran's injury was not aggravated by service.  Second, the VA outpatient note in December 1976, made two months after discharge from service, states the Veteran's left foot was asymptomatic; the Veteran in fact had not presented because of current complaints but rather to inquire into corrective surgery that could enable him to reenlist.  In sum, the Veteran's left foot was asymptomatic prior to service (why he escaped the notice of the examiner at the time of his enlistment physical examination) and continued to be asymptomatic immediately after discharge from service.  The episode of pain and swelling during service was no more than a temporary or intermittent flare-up that does not constitute aggravation, (consistent with the conclusion of the in-service evaluators).  

In this regard, the Board also must consider the Veteran's lay account that his foot was re-fractured during service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board finds the Veteran's current account of having refractured his foot during basic training and any claims of post service treatment beyond December 1976, to be not credible because the foot was X-rayed in service immediately after his foot became symptomatic; the in-service X-ray did not show a new fracture.  Similarly, VA X-ray immediately after discharge from service showed an old fracture with necrosis but did not show a new fracture.  Given that the Veteran's current account of having re-fractured his foot during service is inconsistent with the contemporaneous medical evidence, the Board finds the Veteran to be not credible.  Moreover, the post service medical evidence, which dates between 1977 and 1987, and which reflect no complaints or treatment for the foot, belie any current contentions of on-going problems since service.  

In sum, based on the evidence and analysis above the Board finds that the Veteran clearly and unmistakably had a left foot injury prior to service that did not worsen in severity prior to his discharge from service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for residuals of a left foot injury is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


